 

| pOCUMEN
- ELECTRO" WALLY FILED |,

UNITED STATES DISTRICT COURT |) BOC #: sen
SOUTHERN DISTRICT OF NEW YORK) | PATE TED May ak

 
  

 

 

 

CORNELIUS COLEMAN AND LINDA
HORAN, on behalf of themselves and all
others similarly situated,

Plaintiffs,

V.
Case No. 20-civ-02428 (GBD)
RAILWORKS CORPORATION, KEVIN
RIDDETT AND BOB CUMMINGS,

Defendants.

 

 

 

mee FINAL JUDGMENT AND ORDER OF DISMISSAL

 

 

THIS CAUSE is before the Court on Plaintiffs’ Motion for Final Approval of Class Action
Settlement and Motion for Award of Attorneys’ Fees, Costs, Expenses, and Incentive Payments to
Class Representatives. Due and adequate notice having been given to the Settlement Class, and
the Court having considered the Settlement Agreement, all papers filed and proceedings had
herein, and all oral and written comments received regarding the proposed settlement, and having
reviewed the record in this litigation and good cause appearing, IT IS HEREBY ORDERED
AND ADJUDGED AS FOLLOWS:

l. For purposes of this Final Judgment and Order of Dismissal (“Judgment”), the
Court adopts all defined terms as set forth in the Settlement Agreement filed in this case.

2. The Court has jurisdiction over the subject matter of the litigation pursuant to 28
U.S.C. § 1332(d)(2), and personal jurisdiction over Plaintiffs Cornelius Coleman and Linda Horan,
the Class Members, and the Releasees (“the Settling Parties”).

3. With respect to the Class and for purposes of approving this Settlement only, this
Court finds as to the Class that:

(a) the Class is so numerous that joinder of all members is impracticable;
 

(b) there are questions of law or fact common to the Class;

(c) the claims of Plaintiffs are typical of the claims of the Class;

(d) Plaintiffs will fairly and adequately protect the interests of the Class;

(e) questions of law and fact common to class members predominate over any
questions affecting only individual Class Members; and

(f) a Class action is superior to other available methods for fairly and efficiently
adjudicating the controversy.

4. Pursuant to Rule 23 of the Federal Rules of Civil Procedure, and for purposes of,
and solely in connection with, the Settlement, the Court certifies this action as a class action on
behalf of the following Class:

Aljl individuals who are citizens and/or residents of the United States
of America and satisfy the following requirements: (1) the
individual is an employee, former employee, beneficiary or
dependent of an employee or former employee of RailWorks, or a
vendor of RailWorks that received IRS Form 1099, and (2) the
individual’s personal information was affected by the Security
Incident (as reflected by RailWorks’ records pertaining to the
Security Incident).

5. Pursuant to Rule 23 of the Federal Rules of Civil Procedure, and for the purposes
of the Settlement only, Plaintiffs Cornelius Coleman and Linda Horan are appointed as the Class
Representatives, and Finkelstein, Blankinship, Frei-Pearson & Garber, LLP and Thomas &
Solomon LLP are appointed as Class Counsel. Epiq Class Action & Claim Solutions, Inc. is
appointed as and shall continue to serve as the Settlement Administrator.

6. The Parties have complied fully with the notice provisions of the Class Action
Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1715. None of the numerous officials to whom

notice was given under CAFA has filed an objection to the Settlement or otherwise sought to be

heard.
 

7. Based on evidence and other material submitted in conjunction with the Final
Approval Hearing, the Court hereby finds and concludes that (1) the Settlement Notices to be
sent by electronic mail and U.S. Mail (“Settlement Electronic Notice” and “Settlement Postcard
Notice,” respectively) and the Settlement Reminder Notice sent by electronic mail and US.
Mail were disseminated to members of the Settlement Class in accordance with the Settlement
Agreement and the Court’s Preliminary Approval Order, and (2) the Settlement Long Form
Notice, the Identity Theft Protection Claim Form, Reimbursement for Lost Time Claim Form,
and the Settlement website complied with this Court’s Preliminary Approval Order.

8. The Court finds and concludes that the Settlement Electronic Notice, Settlement
Postcard Notice, Settlement Reminder Notice, Settlement Long Form Notice, the Identity Theft
Protection and Reimbursement Claim Forms, the Settlement website, and all other aspects of the
notice, opt-out, objection and claims submission procedures set forth in the Settlement
Agreement fully satisfy Rule 23 of the Federal Rules of Civil Procedure and the requirements of
due process, were the best notice practicable under the circumstances, and support the Court’s
exercise of jurisdiction over the Settlement Class and the Settlement Class Members.

9. Certain persons who fall within the definition of the Settlement Class have
requested to opt out of the Settlement and have complied with the procedures established by the
Settlement Agreement and this Court. These persons are listed in the attached Exhibit A, and
they will not be bound by the terms of the Settlement Agreement.

10, The Court finds that the Settlement Agreement 1s the product of arm’s-length
settlement negotiations between the Settling Parties.

1, lt. The Court finds and concludes that the Settlement is fair, reasonable, and

adequate and should be approved, after considering all of the relevant factors set forth in Fed. R.
 

Civ. P. 23(e)(2) and City of Detroit v. Grinnell Corp., 495 F.2d 448, 462-63 (2d Cir. 1974). The

Court finds that:

(a)

(b)

(c)

(d)

(e)

(f)

the Settlement was the product of informed, good-faith, arms’ length, and
lengthy negotiations between the Parties and their capable and experienced
counsel, and was reached with the assistance of a well-qualified and
experienced mediator;

the case was complex, expensive and time consuming and would have
continued to be so through trial if the case had not settled, resulting in
substantial delay before any Settlement Class Members would receive
compensation if the litigation were successful;

the Settlement Class would have faced numerous and substantial risks in
obtaining certification of a litigation class, and in establishing liability
and/or damages if they decided to continue litigation rather than settle;

the benefits provided to Class Members under the Settlement Agreement
are well within the range of reasonableness in light of the best possible
recovery and the nsks the parties would have faced if the case had
continued;

the benefits of the Settlement treat Settlement Class Members equitably
relative to each other, as all Settlement Class Members are eligible for the
same benefits;

the method of distributing relief to the Settlement Class, including the
method of processing class-member claims, is fair and reasonable and being

conducted by an experienced and neutral Settlement Administrator;
 

(g) the proposed award of attorney’s fees is to be paid separately from and does
not affect the relief to be provided to the Settlement Class; and

(h) the proposed settlement was well-received by the Class; it is also significant
that none of the numerous federal and state agencies notified pursuant to the
CAFA have objected to the settlement.

12. The Court held a Final Approval Hearing on May 13, 2021 at 10:30 a.m., giving
the Parties and any Settlement Class Members present an opportunity to be heard if they so
desired.

13. The Court hereby approves the Settlement (as set forth in the Settlement
Agreement), the Release, and all other terms in the Settlement Agreement, as fair, Just,
reasonable, and adequate as to the Parties and the Settlement Class. The Parties are directed to
perform in accordance with the terms set forth in the Settlement Agreement. However, without
seeking further Court approval, the Settling Parties may jointly agree to make changes to the
Settlement Agreement, including to the manner in which the claims process shall be
administered, provided that those changes do not reduce the benefits to which Settlement Class
Members may be entitled, increase the burden on Settlement Class Members in making a claim,
or otherwise materially alter the Parties’ obligations under the Settlement and the Settlement
Agreement.

14. By this Judgment, the Releasors shall be deemed to have (and by operation of the
Judgment shall have) fully finally, and forever released, relinquished, and discharged all

Released Claims against the Releasees.
 

15. This action is dismissed with prejudice. The Parties are to bear their own
attorney’s fees and costs, except as otherwise expressly provided in the Settlement Agreement
and in this Judgment.

16. This Court has considered and overruled all objections to the Settlement.

17. Neither the Settlement Agreement, nor any act performed or document executed
pursuant to or in furtherance of the settlement: (1) is or may be deemed to be or may be used as an
admission of, or evidence of, the validity of any Released Claim, or of any wrongdoing or liability
of the Releasees; or (11) is or may be deemed to be or may be used as an admission of, or evidence
of, any fault or omission of the Releasees in any civil, criminal or administrative proceeding in
any court, administrative agency or other tribunal. The Releasees may file the Settlement
Agreement and/or the Judgment from this litigation in any other action that may be brought against
them in order to support a defense or counterclaim based on principles of res judicata, collateral
estoppel, release, good faith settlement, judgment bar or reduction or any theory of claim
preclusion or issue preclusion or similar defense or counterclaim. The Settlement Agreement may
not be the subject of discovery, and may not be referred to, or offered or received in evidence
against any of the Releasees in any civil, criminal or administrative action or proceeding, except
by the Parties for purposes of enforcing the Settlement Agreement.

18. If for any reason the Effective Date does not occur, then (1) the certification of the
Settlement Class shall be deemed vacated, (2) the certification of the Settlement Class for
settlement purposes shall not be considered as a factor in connection with any subsequent class
certification issues, and (3) the Settling Parties shall return to the status quo ante in the litigation

as it existed on January 4, 2021, without prejudice to the right of any of the Settling Parties to
 

assert any right or position that could have been asserted if the Settlement had never been
reached or proposed to the Court

19. Upon consideration of Plaintiffs’ Motion for Award of Attorneys’ Fees and Costs,
the Motion is GRANTED. Consistent with Paragraph 51 of the Settlement Agreement,
Defendants shall pay Class Counsel $493,000 in attorneys’ fees, costs, and litigation expenses,
consistent with the terms of the Settlement Agreement. Per the Settlement Agreement, this
award shall be paid separate and apart from the Settlement consideration received by members of
the Settling Class. In making this award, the Court has considered and found that:

(a) The Settlement Notices advised that Class Counsel would seek an award of
attorneys’ fees, costs, and expenses of no more than $493,000, which, if approved by the Court,
Defendants agreed to pay separately;

(b) This action involves complex factual and legal issues, was actively prosecuted, and,
in the absence of the Settlement, would involve further lengthy proceedings with uncertain
resolution of the complex factual and legal issues;

(c) Class Counsel skillfully and zealously pursued this action on behalf of the Class
Representatives and the Class;

(d) The hourly rates charged by Class Counsel are reasonable;

(e) Had Class Counsel not achieved the Settlement, there would remain a significant
risk that the Class Representatives and the Class would recover less or nothing from Defendants;
and

(f) The amount of attorneys’ fees awarded here is consistent with awards in similar

cases.
 

20. Upon consideration of Plaintiffs’ Motion for Incentive Payments to Class
Representatives, the request is GRANTED. Consistent with the terms of Paragraph 51 of the
Settlement Agreement, Defendants shall pay Plaintiffs Cornelius Coleman and Linda Horan
Incentive Payments in the amount of $5,000 each. Per the Settlement Agreement, these
Incentive Payments shall be paid separate and apart from the Settlement consideration received
by members of the Settling Class.

21. Each and every Class Member, and any person actually or purportedly acting on
behalf of any Class Member, is hereby permanently barred and enjoined from commencing,
instituting, continuing, pursuing, maintaining, prosecuting, or enforcing any Released Claims
(including, without limitation, in any individual, class or putative class, representative or other
action or proceeding), directly or indirectly, in any judicial, administrative, arbitral, or other
forum, against the Releasees. This permanent bar and injunction is necessary to protect and
effectuate the Settlement Agreement, this Final Judgment, and this Court’s authority to effectuate
the Settlement Agreement, and is ordered in aid of this Court’s jurisdiction and to protect its
judgments.

22. Confidential Information pertaining to the Settlement, including but not limited to
personal identifying information of Settlement Class Members and any financial information of
RailWorks, shall be handled in accordance with Paragraph 76 of the Settlement Agreement.

23, This document is a final, appealable order, and shall constitute a judgment for
purposes of Rules 54 and 58 of the Federal Rules of Civil Procedure. By incorporating the
Settlement Agreement’s terms herein, the Court determines that this Final Judgment complies in

all respect with Federal Rule of Civil Procedure 65(d)(1).
 

24. The Court reserves jurisdiction, without affecting in any way the finality of this
Order and Judgment, over (a) the implementation and enforcement of this Settlement; (b)
enforcing and administering this Order and Judgment; (c) enforcing and administering the
Settlement Agreement, including any releases executed in connection therewith; and (d) other
matters related or ancillary to the foregoing.

25. There is no just reason for delay in the entry of this Order and Judgment and

immediate entry by the Clerk of the Court is expressly directed.

MAY 1 3 200%

Dated: , 2021
New York, New York SO ORDERED:

HG Geog ge B. Daniels
